Citation Nr: 0423732	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1979 to March 1988.

By rating decision in October 1994, entitlement to service 
connection for a low back disability was denied.  The veteran 
received written notice of this denial by letter in October 
1994.  The veteran failed to file a timely appeal following 
receipt of the October 1994 notice of denial; therefore, the 
October 1994 rating decision is final.  

This appeal arises from a July 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO).

The claim of entitlement to service connection for a low back 
disability on a de novo basis is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a low 
back disability was denied by rating decision in October 
1994.

2.  The appellant received written notice of this denial by 
letter in October 1994; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.



CONCLUSION OF LAW

Evidence received since the October 1994 rating decision that 
denied entitlement to service connection for a low back 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2003); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was seen in 
September 1979 for back pain following a fall.  In October 
1979, a two-week complaint of low back pain was reported.  
The veteran reported having fallen during training.  The 
assessment was a suspected lumbosacral strain.  The veteran 
complained of low back pain in January 1980.  The assessment 
was low back pain that was probably muscular in origin.  In 
October 1980, a notation of being hit in the back with a 
heavy object was noted.  The assessment was low back pain, 
probably mechanical.  

In February 1981, the veteran was again seen for low back 
pain.  X-rays of the low back revealed no significant 
abnormality.

In April 1981, it was noted that the veteran had suffered 
from low back pain since October 1979.  The onset was related 
to a fall down a hill at which time he had been struck in the 
back with a heavy object.  The assessment was chronic back 
pain.  When seen for low back pain in November 1982, the 
assessment was rule out low back strain.  The veteran was 
seen in May 1983 for low back pain after playing basketball.  
Low back pain of questionable etiology was noted in June 
1983.  Mechanical related back pain was noted in November 
1984.

In September 1985, it was reported that the veteran had 
recently been in a motor vehicle accident with resulting pain 
and stiffness of the back.  

In January 1987, it was noted that the veteran had hurt his 
back while lifting a door.  X-rays of the low back showed 
normal vertebral alignment.  Disc bodies and spaces were 
intact.  There was no evidence of compression deformity, 
spondylolysis or spondylolisthesis.  The sacro-iliac joints 
were normal.  The conclusion was a normal study.  

In January 1988, the veteran reported low back pain after 
lifting a cargo hatch.  Later in January 1988 on the 
separation physical examination, a history of a lower back 
pain due to an auto accident was noted.  On examination, the 
back was clinically evaluated as normal.  

In April 1994, the veteran filed a claim of service 
connection for a low back disability that was the result of 
an inservice injury.  

By rating decision in October 1994, service connection for a 
low back disability was denied as it was determined that the 
evidence did not show the presence of a chronic low back 
disability either during service or at the time of the 
current claim.  The veteran received written notice of this 
denial by letter in October 1994.  He failed to take any 
action with respect to the October 1994 denial; thus, this 
decision is final and is not subject to revision on the same 
factual basis.  In order to reopen his claim, the veteran 
must present or secure new and material evidence with respect 
to the claim which has been disallowed.  38 C.F.R. §§ 3.104, 
20.302 (2003). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed prior to August 29, 
2001, the new provisions do not apply to his claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the October 1994 final 
rating decision includes the following.  

An August 2001 statement from John Zaluski, D.C., indicates 
that the veteran had originally presented in May 2001 for 
treatment for chronic low back pain that had first occurred 
in 1983 while he was in the military. 

A VA MRI report in July 2001 showed degenerative disc changes 
at L5-S1 and disc bulges at the levels of L3-4, L4-5 and L5-
S1 without evidence of spinal stenosis or nerve impairment.  

VA x-rays of the low back in November 2001 included the 
impression of rule out mild degenerative change at L5-S1.  

A January 2004 statement from David LeMay, M.D., indicates 
that the veteran had suffered from episodes of back pain that 
started in 1979 after suffering a fall.  Dr. LeMay opined 
that the veteran had chronic low back pain that may be tied 
to his military injury.

The additional evidence submitted, especially the July 2001 
VA MRI and Dr. LeMay's January 2004 statement, is evidence 
that was not previously considered which bears directly and 
substantially on the specific issue under consideration; that 
is, whether the veteran suffers from a current low back 
disability that was incurred in or aggravated during service.  

The medical evidence in October 1994, when the veteran's 
claim was previously considered, failed to demonstrate the 
presence of a chronic low back disability in service or at 
the time of that claim.  Conversely, the additional evidence 
submitted with the claim to reopen includes diagnostic 
testing that now shows the presence of degenerative disc 
disease of the low back.  Moreover, Dr. LeMay opined in 
January 2004 that that the veteran suffered from chronic low 
back pain that may be tied to his military injury. 

The additional evidence submitted establishes the first 
medical evidence of a chronic low back disability and 
establishes a putative nexus between an inservice injury and 
a current low back disability.  The additional evidence that 
has been submitted, therefore, is neither cumulative nor 
redundant in nature and is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that the 
additional evidence submitted is new and material and the 
veteran's claim is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed the veteran will have 
an additional opportunity to present evidence and argument in 
support of his de novo claim.  Consequently, the Board finds 
that no prejudice will inure to the veteran as a result of 
this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, the Board again notes that the issue 
at bar must be remanded for additional development.  
Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim, further action under the Veterans Claims 
Assistance Act of 2000 will be accomplished as part of the 
development of the underlying claim of service connection for 
a low back disability on a de novo basis.


ORDER

The claim of entitlement to service connection for a low back 
disability is reopened.  To this extent only, the benefit 
sought on appeal is granted.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all treatment records 
from the Pensacola VA outpatient clinic 
from 1989 to the present.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
by a physician with the appropriate 
expertise to evaluate the veteran's 
claim.  The claims folder must be made 
available to the physician for review 
prior to the examination and all 
necessary testing should be accomplished.  
The physician should provide diagnoses 
for all current disability of the low 
back.  Based on a review of the entire 
record and the current examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current low back disability is 
related to the veteran's military 
service.  The examiner should reconcile 
any medical conclusion that conflicts 
with those previously made regarding the 
etiology of the veteran's low back 
disability to include Dr. LeMay's January 
2004 opinion.  All factors upon which the 
medical opinion is based must be set 
forth for the record.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



